EXHIBIT 10.1

Quicklogic Corporation

 

HERITAGE BANK OF COMMERCE


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

This Amended And Restated Loan And Security Agreement (this “Agreement”) is
entered into as of December 21, 2018, by and between Heritage Bank of Commerce
(“Bank”) and Quicklogic Corporation (“Borrower”).  This Agreement amends and
restates in its entirety that certain Loan and Security Agreement dated as of
September 28, 2018, by and between Bank and Borrower, as previously amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time (the “Original Agreement”).  

Recitals

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

Agreement

The parties agree as follows:

1.Definitions and Construction.

1.1Definitions.  As used in this Agreement, the following terms shall have the
following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

“Borrowing Base” means an amount equal to one hundred percent (100%) of the
balance of the cash held in the Pledged Account.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

1.

 

 

--------------------------------------------------------------------------------

 

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“EBITDA” means earnings before interest, taxes, depreciation and amortization
expenses plus stock based compensation expense.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Excluded Taxes” means taxes imposed on or with respect to Bank’s overall net or
gross income or gross receipts, or franchise taxes imposed in lieu of the
foregoing, by any jurisdiction in which Bank is resident, has a branch or
otherwise has any other former or present connection (other than any connection
solely attributable to this Agreement).

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights,

2.

 

 



--------------------------------------------------------------------------------

 

Trademarks and Patents; all trade secrets, all design rights, claims for damages
by way of past, present and future infringement of any of the rights included
above, all licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights; all amendments, renewals and
extensions of any of the Copyrights, Trademarks or Patents; and all proceeds and
products of the foregoing, including without limitation all payments under
insurance or any indemnity or warranty payable in respect of any of the
foregoing.

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, any guarantees by third parties, and any other agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

“Original Agreement” is defined in the preamble hereof.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Permitted Acquisition” means any acquisition by Borrower of all or
substantially all of the capital stock or property of another Person that meets
all of the following requirements:

 

a)

no Event of Default has occurred and is continuing or would exist after giving
effect to such acquisition;

 

b)

the acquisition is non-hostile in nature;

 

c)

the Person acquired or assets acquired is a type of business (or the assets are
used in a type of business) permitted to be engaged by Borrower under this
Agreement;

3.

 

 



--------------------------------------------------------------------------------

 

 

d)

Borrower is a surviving legal entity and such acquired Person within thirty (30)
days of the consummation of such acquisition (i) becomes a co-Borrower or
Guarantor hereunder (as determined by Bank in its sole discretion) and (ii)
transfers its primary operating, deposit and investment accounts to Bank;

 

e)

the total value of the cash consideration paid plus assumed liabilities does not
exceed (i) in connection with any single acquisition Three Hundred Thousand
Dollars ($300,000) and (ii) in connection with all acquisitions consummated
during any fiscal year, Seven Hundred Fifty Thousand Dollars ($750,000);

 

f)

Bank shall have received at least thirty (30) days prior written notice of the
closing date for such acquisition; and

 

g)

Borrower demonstrates to Bank’s satisfaction that immediately after consummation
of the acquisition, Borrower shall continue to maintain at least Three Million
Dollars ($3,000,000) in unrestricted cash at Bank.

“Permitted Indebtedness” means:

 

a)

Borrower’s indebtedness to Bank arising under this Agreement or any other Loan
Document;

 

b)

Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

c)

Subordinated Debt;

 

d)

Indebtedness to trade creditors incurred in the ordinary course of business;

 

e)

Indebtedness of any Subsidiary to Borrower that constitutes a Permitted
Investment;

 

f)

Indebtedness secured by Liens permitted under clause (c) of the definition of
“Permitted Liens” not exceeding Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate outstanding at any time;

 

g)

other Unsecured Indebtedness not exceeding Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate outstanding at any time; and

 

h)

Extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (b) and (c) above, provided that the principal
amount thereof is not increased or the terms thereof are not modified to impose
more burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investments” are:

 

a)

Investments shown on the Schedule and existing on the Closing Date;

 

b)

(i) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any state maturing within one year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) certificates of deposit issued
maturing no more than one year after issue;

 

c)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of Borrower;

 

d)

Investments accepted in connection with Transfers permitted by Section 7.1;

4.

 

 



--------------------------------------------------------------------------------

 

 

e)

Investments by Borrower in Subsidiaries in an amount not to exceed One Million
Dollars ($1,000,000) in any fiscal year of Borrower;

 

f)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business not
exceeding Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate
outstanding at any time, and (ii) loans to employees, officers or directors
relating to the purchase of equity securities of Borrower or its Subsidiaries
pursuant to employee stock purchase plans or agreements approved by Borrower’s
Board of Directors not exceeding Two Hundred Fifty Thousand Dollars ($250,000)
in the aggregate outstanding at any time;

 

g)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

h)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary;

 

i)

Investments made pursuant to Borrower’s investment policy, as approved by Bank
from time to time;

 

j)

Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate in any fiscal year; and

 

k)

other Investments not exceeding Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate outstanding at any time.

“Permitted Liens” are:

 

a)

Liens existing on the Closing Date and shown on the Schedule or arising under
this Agreement or other Loan Documents;

 

b)

Liens for taxes, fees, assessments or other government charges or levies, either
not delinquent or being contested in good faith and for which Borrower maintains
adequate reserves on its books, if they have no priority over any of Bank’s
security interests;

 

c)

Purchase money Liens (i) on Equipment or software acquired or held by Borrower
or its Subsidiaries incurred for financing the acquisition of the Equipment
(including Liens arising in connection with capital leases), or (ii) existing on
equipment when acquired, if the Lien is confined to the property, attachments
and improvements and the proceeds of the equipment;

 

d)

Licenses or sublicenses granted in the ordinary course of Borrower’s business
and any interest or title of a licensor or under any license or sublicense, if
the licenses and sublicenses permit granting Bank a security interest;

 

e)

Leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property and
capital leases of Equipment or software;

 

f)

Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

5.

 

 



--------------------------------------------------------------------------------

 

 

g)

Liens arising from attachments or judgments, orders, or decrees in circumstances
not constituting an Event of Default;

 

h)

Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions, so long as Borrower has
complied with this Agreement with respect to such deposit accounts; and

 

i)

Liens on insurance proceeds securing the payment of financed insurance premiums.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Pledged Account” means account number XXXXXXX447 held at Bank.

“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal from time to time, whether or not such announced rate is the
lowest rate available from Bank.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means a credit extension of up to Fifteen Million Dollars
($15,000,000).

“Revolving Maturity Date” means September 28, 2020.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“Shares” is (i) one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of Borrower, in any direct or indirect Subsidiary
formed under the laws of the United States or (ii) sixty five percent (65%) of
the issued and outstanding capital stock, membership units or other securities
owned or held of record by a Borrower or any Subsidiary of Borrower, in any
direct or indirect Subsidiary formed under the laws of a country other than the
United States.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries (including any Affiliate), or both, by such
Person.  Unless the context otherwise requires, each reference to a Subsidiary
herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

1.2Accounting Terms.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP.  When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

6.

 

 



--------------------------------------------------------------------------------

 

2.Loan and Terms Of Payment.

2.1Credit Extensions.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

(a)Revolving Advances.

(i)Subject to and upon the terms and conditions of this Agreement, Borrower may
request, and Bank shall make, Advances in an aggregate outstanding amount not to
exceed the lesser of (i) the Revolving Line or (ii) the Borrowing Base.  Subject
to the terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable.  Borrower may prepay any Advances without penalty
or premium.

(ii)Whenever Borrower desires an Advance, Borrower will notify Bank by email,
facsimile transmission or telephone no later than 2:00 p.m. Pacific Time, on the
Business Day that is one day before the Business Day the Advance is to be
made.  Bank is authorized to make Advances under this Agreement, based upon
instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any email or telephonic notice given by a person
who Bank reasonably believes to be a Responsible Officer or a designee thereof,
and Borrower shall indemnify and hold Bank harmless for any damages or loss
suffered by Bank as a result of such reliance.  Bank will credit the amount of
Advances made under this Section to Borrower’s deposit account at Bank.

2.2Overadvances.  If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

2.3Interest Rates, Payments, and Calculations.

(a)Interest Rates. Except as set forth in Section 2.3(b), the Advances shall
bear interest, on the outstanding Daily Balance thereof, at a rate per annum
equal to one half of one percentage point (0.50%) above the Prime Rate.

(b)Late Fee; Default Rate.  If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

(c)Payments.  Interest hereunder shall be due and payable on the last business
day of each month during the term hereof.  Bank shall, at its option, charge
such interest, all Bank Expenses, and all Periodic Payments that are due and
payable against any of Borrower’s deposit accounts or against the Revolving
Line, in which case those amounts shall thereafter accrue interest at the rate
then applicable hereunder.  Any interest not paid when due shall be compounded
by becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.  All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment, except to the extent attributable to
Excluded Taxes.

(d)Intentionally Omitted.

7.

 

 



--------------------------------------------------------------------------------

 

(e)Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.4Crediting Payments.  Prior to the occurrence of an Event of Default that is
continuing, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies.  After the
occurrence and during the continuation of an Event of Default, the receipt by
Bank of any wire transfer of funds, check, or other item of payment shall be
immediately applied to conditionally reduce Obligations, but shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
Time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

2.5Fees.  Borrower shall pay to Bank the following:

(a)Facility Fees.  (i) On the Closing Date a pro-rated facility fee in the
amount of Thirteen Thousand Five Hundred Dollars ($13,500) and (ii) on each
anniversary of the Closing Date for so long as the Revolving Facility is in
place, a facility fee with respect to the Revolving Facility equal to Forty-Five
Thousand Dollars ($45,000), each of which shall be nonrefundable; and

(b)Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses and, after the
Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

2.6Term.  This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations (other than inchoate indemnity obligations) remain outstanding or
Bank has any obligation to make Credit Extensions under this
Agreement.  Notwithstanding the foregoing, Bank shall have the right to
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice upon the occurrence and during the continuance of
an Event of Default.  Notwithstanding termination, Bank’s Lien on the Collateral
shall remain in effect for so long as any Obligations (other than inchoate
indemnity obligations) are outstanding.

3.Conditions of Loans.

3.1Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a)this Agreement;

(b)a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)UCC National Form Financing Statement;

(d)an amended and restated intellectual property security agreement;

(e)payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

(f)current financial statements of Borrower; and

8.

 

 



--------------------------------------------------------------------------------

 

(g)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2Conditions Precedent to all Credit Extensions.  The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a)timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1;

(b)the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of Borrower’s request for
such Credit Extension and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension.  The making of each Credit Extension shall be deemed to be a
representation and warranty by Borrower on the date of such Credit Extension as
to the accuracy of the facts referred to in this Section 3.2; and

(c)in Bank’s sole discretion, there has not been any material impairment in the
Accounts, general affairs, management, results of operation, financial condition
or the prospect of repayment of the Obligations, or there has not been any
material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.

4.Creation of Security Interest.

4.1Grant of Security Interest.  Borrower grants and pledges to Bank a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure prompt repayment of any and all Obligations and in
order to secure prompt performance by Borrower of each of its covenants and
duties under the Loan Documents.  Such security interest constitutes a valid,
first priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in Collateral acquired
after the date hereof, in each case subject to Permitted Liens that may pursuant
to applicable law may have superior priority to Bank’s liens.

4.2Delivery of Additional Documentation Required.  Borrower shall from time to
time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan
Documents.  Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the Obligations are outstanding.

4.3Right to Inspect.  Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than once a year (unless an Event of
Default has occurred and is continuing), to inspect Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

4.4Pledge of Shares. Borrower hereby pledges, assigns and grants to Bank, a
security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. To the extent required by
the terms and conditions governing the Shares, Borrower shall cause the books of
each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares. Upon the occurrence and during the
continuation of an Event of Default hereunder, Bank may effect the transfer of
any securities included in the Collateral (including but not limited to the
Shares) into the name of Bank and cause new (as applicable) certificates
representing such securities to be issued in the name of Bank or its transferee.
Borrower will execute and deliver such documents, and take or cause to be taken
such actions, as Bank may reasonably request to perfect or continue the Shares.
Unless Bank has notified Borrower otherwise after an Event of Default has
occurred and be continuing, Borrower shall be

9.

 

 



--------------------------------------------------------------------------------

 

entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon notification
by Bank after the occurrence and during the continuance of an Event of Default.

4.5Pledge of Account.  Borrower hereby pledges to Bank and grant to Bank a
security interest in the Pledged Account, which shall have, at all times, a
minimum aggregate balance equal to one hundred percent (100%) of the outstanding
principal amount of all Advances, as security for the prompt payment of all of
Borrower’s Obligations to Bank.   Bank shall have the right to reject withdrawal
requests from the Pledged Account to the extent such request would result in an
Overadvance.

5.Representations and Warranties.

Borrower represents and warrants as follows:

5.1Due Organization and Qualification.  Borrower and each Subsidiary is an
organization duly existing under the laws of its jurisdiction of organization
and qualified and licensed to do business in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be so
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.2Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound.  Borrower is not in default under any material
agreement to which it is a party or by which it is bound.

5.3No Prior Encumbrances.  Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

5.4Intentionally Omitted.

5.5Merchantable Inventory.  All Inventory is in all material respects of good
and marketable quality, free from all material defects (ordinary wear and tear
excepted), except for Inventory for which adequate reserves have been made.

5.6Intellectual Property.  Borrower is the sole owner of the Intellectual
Property, except for non-exclusive licenses granted by Borrower to its customers
in the ordinary course of business.  Each of the Patents with any material value
is valid and enforceable, and no part of the Intellectual Property with any
material value has been judged invalid or unenforceable, in whole or in part,
and no claim has been made that any part of the Intellectual Property with any
material value violates the rights of any third party.  Except as set forth in
the Schedule, Borrower’s rights as a licensee of intellectual property do not
give rise to more than five percent (5%) of its gross revenue in any given
month, including without limitation revenue derived from the sale, licensing,
rendering or disposition of any product or service.  Borrower is not a party to,
or bound by, any agreement that restricts the grant by Borrower of a security
interest in Borrower’s rights under such agreement.

5.7Name; Location of Chief Executive Office.  Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof; or, in the past five (5) years, changed
its jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction.  The chief executive office
of Borrower is located at the address indicated in Section 10 hereof.  All
Borrower’s Inventory and Equipment is located only at the location set forth in
Section 10 hereof and permitted under Section 7.10 hereof.

5.8Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency that are reasonably likely to result

10.

 

 



--------------------------------------------------------------------------------

 

in damages or costs to Borrower or its Subsidiaries of Two Hundred Fifty
Thousand Dollars ($250,000) or more.

5.9No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
Bank has received from Borrower fairly present in all material respects
Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

5.10Solvency, Payment of Debts.  Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

5.11Regulatory Compliance.  Borrower and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from Borrower’s failure to comply
with ERISA that could result in Borrower’s incurring any material
liability.  Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower and each Subsidiary have
complied with all the provisions of the Federal Fair Labor Standards
Act.  Borrower and each Subsidiary have not violated any material statutes,
laws, ordinances or rules applicable to it.

5.12Environmental Condition.  None of Borrower’s or any Subsidiary’s properties
or assets has ever been used by Borrower or any Subsidiary or, to the best of
Borrower’s knowledge, by previous owners or operators, in the disposal of, or to
produce, store, handle, treat, release, or transport, any hazardous waste or
hazardous substance other than in accordance with applicable law; to the best of
Borrower’s knowledge, none of Borrower’s properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a hazardous waste or hazardous substance disposal site, or a
candidate for closure pursuant to any environmental protection statute; no lien
arising under any environmental protection statute has attached to any revenues
or to any real or personal property owned by Borrower or any Subsidiary; and
neither Borrower nor any Subsidiary has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal, state
or other governmental agency concerning any action or omission by Borrower or
any Subsidiary resulting in the releasing, or otherwise disposing of hazardous
waste or hazardous substances into the environment.

5.13Taxes.  Borrower and each Subsidiary have filed or caused to be filed all
tax returns required to be filed, and have paid, or have made adequate provision
for the payment of, all taxes reflected therein except (a) to the extent such
taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefore, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Fifty Thousand
Dollars ($50,000).

5.14Investments.  Neither Borrower nor any Subsidiary owns any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.

5.15Government Consents.  Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

5.16Operating, Depository and Investment Accounts.  Except as set forth in the
Schedule, none of Borrower’s nor any Subsidiary’s property is maintained or
invested with a Person other than as permitted by Section 6.8.

5.17Shares. Borrower has full power and authority to create a first lien on the
Shares and no disability or contractual obligation exists that would prohibit
Borrower from pledging the Shares pursuant to this Agreement. There are no
subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or

11.

 

 



--------------------------------------------------------------------------------

 

options exercisable with respect to the Shares. The Shares have been and will be
duly authorized and validly issued, and are fully paid and non-assessable. The
Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

5.18Full Disclosure.  No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading (it being recognized by Bank that the projection and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

6.Affirmative Covenants.

Borrower shall do all of the following:

6.1Good Standing.  Borrower shall maintain its and each of its Subsidiaries’
organizational existence and good standing in its jurisdiction of organization
and maintain qualification in each jurisdiction in which it is required under
applicable law.  Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which could have a Material Adverse Effect.

6.2Government Compliance.  Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could have a
Material Adverse Effect.

6.3Financial Statements, Reports, Certificates.  Borrower shall deliver the
following to Bank:

(a) within forty five (45) days after the end of each calendar quarter, aged
listings of accounts receivable and accounts payable;

(b) as soon as available, but in any event within forty five (45) days after the
end of each calendar quarter, a Borrower prepared consolidated balance sheet,
income, and cash flow statement covering Borrower’s consolidated operations
during such month, prepared in accordance with GAAP, consistently applied, in a
form acceptable to Bank along with a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto;

(c) as soon as available, but in any event within five (5) days after the filing
thereof, all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission;

(d) as soon as available, but in any event within thirty (30) days after the
last day of each month, copies of all bank statements with respect to any
depository, operating or investment accounts not maintained at Bank;

(e) copies of all statements, reports and notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt;

(f) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against Borrower or any Subsidiary that could result in
damages or costs to Borrower or any Subsidiary of Two Hundred Fifty Thousand
Dollars ($250,000) or more, or any commercial tort claim (as defined in the
Code) acquired by Borrower with a value of Two Hundred Fifty Thousand Dollars
($250,000) or more;

(g) as soon as provided to Borrower’s board of directors, but in any event no
later than sixty (60) days after the beginning of each fiscal year of
Borrower’s, annual operating projections (including income statements, balance
sheets and cash flow statements presented in a monthly format) for the upcoming
fiscal year, in form and

12.

 

 



--------------------------------------------------------------------------------

 

substance reasonably satisfactory to Bank, and

(h) such other budgets, sales projections, operating plans, other financial
information as Bank may reasonably request from time to time.

6.4Intentionally Omitted.

6.5Inventory; Returns.  Borrower shall keep all Inventory in good and marketable
condition, free from all material defects except for Inventory for which
adequate reserves have been made.  Returns and allowances, if any, as between
Borrower and its account debtors shall be on the same basis and in accordance
with the usual customary practices of Borrower, as they exist at the time of the
execution and delivery of this Agreement.  Borrower shall promptly notify Bank
of all returns and recoveries and of all disputes and claims, where the return,
recovery, dispute or claim involves more than Two Hundred Fifty Thousand Dollars
($250,000).

6.6Taxes.  Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws, including, but not limited to, those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Bank with proof satisfactory to
Bank indicating that Borrower or a Subsidiary has made such payments or
deposits; provided that Borrower or a Subsidiary need not make any payment if
the amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

6.7Insurance.

(a)Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof.  Borrower shall also maintain insurance relating to Borrower’s
business, ownership and use of the Collateral in amounts and of a type that are
customary to businesses similar to Borrower’s.

(b)All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank.  All such policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form reasonably satisfactory to Bank, showing Bank as an additional loss payee
thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days’ notice to Bank before canceling its policy for any reason.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of such policies
of insurance and evidence of the payments of all premiums therefor.  All
proceeds payable under any such policy shall, at the option of Bank, be payable
to Bank to be applied on account of the Obligations.

6.8Operating, Depository and Investment Accounts.  No later than forty-five (45)
days after the Closing Date and at all times thereafter, Borrower shall maintain
all its depository, operating, and investment accounts with Bank.  During such
forty-five (45) day period, for each account that Borrower maintains outside of
Bank, Borrower shall cause the applicable bank or financial institution at or
with which any such account is maintained to execute and deliver an account
control agreement or other appropriate instrument in form and substance
satisfactory to Bank.

6.9Financial Covenant.  Borrower shall maintain at all times (i) a balance of
unrestricted cash in the Pledged Account not less than the principal amount of
all Advances owing from Borrower to Bank and (ii) additional unrestricted cash
in accounts at Bank in an amount at least equal to Three Million Dollars
($3,000,000).

6.10Intellectual Property Rights.  

(a)Protect, defend and maintain the validity and enforceability of its
Intellectual

13.

 

 



--------------------------------------------------------------------------------

 

Property; (ii) promptly advise Bank in writing of material infringements of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public.

(b)Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.  Borrower shall (i) give Bank not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

(c)Bank may audit Borrower's Intellectual Property to confirm compliance with
this Section, provided such audit may not occur more often than twice per year,
unless an Event of Default has occurred and is continuing.  Bank shall have the
right, but not the obligation, to take, at Borrower's sole expense, any actions
that Borrower is required under this Section to take but which Borrower fails to
take, after 15 days' notice to Borrower.  Borrower shall reimburse and indemnify
Bank for all reasonable costs and reasonable expenses incurred in the reasonable
exercise of its rights under this Section.

6.11Further Assurances.  At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

7.Negative Covenants.

Borrower will not do any of the following:

7.1Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than:  (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; or (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank; (iv) Transfers of Intellectual
Property with no material value that Borrower has determined in its good faith
business judgment is no longer economically practicable to maintain or useful in
the ordinary course of business of Borrower; or (v) Transfers that in the
aggregate do not exceed Two Hundred Thousand Dollars ($200,000) in any fiscal
year.

7.2Change in Business; Change in Control or Executive Office.  Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); experience a
change in a Responsible Officer, or cease to conduct business in the manner
conducted by Borrower as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than a Subsidiary merging or consolidating into Borrower or
another Subsidiary), or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person
except for Permitted Acquisitions.

7.4Indebtedness.  Create, incur, guarantee, assume or be or remain liable with
respect to any

14.

 

 



--------------------------------------------------------------------------------

 

Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

7.5Encumbrances.  Create, incur, assume or suffer to exist any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or enter into any agreement with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property, or permit any Subsidiary to do so.

7.6Distributions.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that Borrower may repurchase the
stock of former employees pursuant to stock repurchase agreements as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase, and the aggregate amount of such
repurchase does not exceed Two Hundred Fifty Thousand Dollars ($250,000) in any
fiscal year, (b) Subsidiaries may pay dividends or make distributions to
Borrower or other Subsidiaries and (c) Borrower and its Subsidiaries may pay
dividends or make distributions solely in capital stock or equity interests.

7.7Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain any deposit or securities account other than
as permitted under Section 6.8; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.

7.10Inventory and Equipment. Store the Inventory or the Equipment with value of
One Hundred Thousand Dollars ($100,000) or more with a bailee, warehouseman, or
other third party unless the third party has been notified of Bank’s security
interest and Bank (a) has received an acknowledgment from the third party that
it is holding or will hold the Inventory or Equipment for Bank’s benefit or (b)
is in pledge possession of the warehouse receipt, where negotiable, covering
such Inventory or Equipment. Store or maintain any Equipment or Inventory at a
location other than (i) the location set forth in Section 10 of this Agreement
or (ii) locations for which Borrower has given at least thirty (30) days prior
written notice to Bank and, if such new offices or business locations contain
assets or property of One Hundred Thousand Dollars ($100,000) or more, Borrower
has provided Bank with a landlord consent in form and substance reasonably
satisfactory to Bank.

7.11Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or permit any
of its Subsidiaries to do any of the foregoing.

8.Events of Default.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1Payment Default.  If Borrower fails to pay, when due, any of the Obligations;

15.

 

 



--------------------------------------------------------------------------------

 

8.2Covenant Default.  

(a)If Borrower fails to perform any obligation under Section 3.3, Article 6 or
violates any of the covenants contained in Article 7 of this Agreement; or

(b)If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten day period or cannot after diligent attempts by Borrower be cured
within such ten day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 30 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made.

8.3Material Adverse Effect.  If there occurs any circumstance or circumstances
that could have a Material Adverse Effect;

8.4Attachment.  If any portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) Business Days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any part of its business affairs, or if a judgment or other claim
becomes a lien or encumbrance upon any portion of Borrower’s assets, or if a
notice of lien, levy, or assessment is filed of record with respect to any of
Borrower’s assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) Business Days after Borrower
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by Borrower (provided that no Credit
Extensions will be required to be made during such cure period);

8.5Insolvency.  If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within forty-five (45) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.6Other Agreements.  If there is a default or other failure to perform in any
agreement to which Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Two Hundred Fifty
Thousand Dollars ($250,000) or which could have a Material Adverse Effect;

8.7Subordinated Debt.  If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

8.8Judgments.  If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Two Hundred Fifty Thousand Dollars
($250,000) shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of ten (10) Business Days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or

8.9Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

9.Bank’s Rights and Remedies.

16.

 

 



--------------------------------------------------------------------------------

 

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a)Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b)Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(c)Make such payments and do such acts as Bank considers necessary or reasonable
to protect its security interest in the Collateral.  Borrower agrees to assemble
the Collateral if Bank so requires, and to make the Collateral available to Bank
as Bank may designate.  Borrower authorizes Bank to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any encumbrance,
charge, or lien which in Bank’s determination appears to be prior or superior to
its security interest and to pay all expenses incurred in connection
therewith.  With respect to any of Borrower’s owned premises, Borrower hereby
grants Bank a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of Bank’s rights or remedies
provided herein, at law, in equity, or otherwise;

(d)Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower held by Bank, including but not limited to the Pledged Account, or
(ii) indebtedness at any time owing to or for the credit or the account of
Borrower held by Bank;

(e)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(f)Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrower’s
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate;

(g)Bank may credit bid and purchase at any public sale; and

(h)Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

9.2Power of Attorney.  Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:(a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) notify all
account debtors with respect to the Accounts to pay Bank directly; (c) sign
Borrower’s name on any invoice or bill of lading relating to any Account, drafts
against account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (d) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (e)
demand, collect, receive, sue, and give releases to any account debtor for the
monies due or which may become due upon or with respect to the Accounts and to
compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Accounts; (f) settle and adjust disputes and claims respecting the
accounts directly with account debtors, for amounts and upon terms which Bank
determines to be reasonable; (g) sell, assign, transfer, pledge, compromise,
discharge or otherwise dispose of any Collateral; (h) receive and open all mail
addressed to Borrower for the purpose of collecting

17.

 

 



--------------------------------------------------------------------------------

 

the Accounts; (i) endorse Borrower’s name on any checks or other forms of
payment or security that may come into Bank’s possession; (j) execute on behalf
of Borrower any and all instruments, documents, financing statements and the
like to perfect Bank's interests in the Accounts and Collections and file, in
its sole discretion, one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral; and (k) do all acts and
things necessary or expedient, in furtherance of any such purposes; provided
however Bank may exercise such power of attorney with respect to any actions
described in clause (j) above, regardless of whether an Event of Default has
occurred.  The appointment of Bank as Borrower’s attorney in fact, and each and
every one of Bank’s rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions hereunder is terminated.

9.3Accounts Collection.  In addition to the foregoing, at any time after the
occurrence and during the continuation of an Event of Default, Bank may notify
any Person owing funds to Borrower of Bank’s security interest in such funds and
verify the amount of such Account.  Borrower shall collect all amounts owing to
Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

9.4Bank Expenses.  If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement (after giving effect to any cure periods therefore), then Bank
may do any or all of the following after reasonable notice to Borrower: (a) make
payment of the same or any part thereof; (b) set up such reserves under a loan
facility in Section 2.1 as Bank deems necessary to protect Bank from the
exposure created by such failure; or (c) obtain and maintain insurance policies
of the type discussed in Section 6.7 of this Agreement, and take any action with
respect to such policies as Bank deems prudent.  Any amounts so paid or
deposited by Bank shall constitute Bank Expenses, shall be immediately due and
payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral.  Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrower.

18.

 

 



--------------------------------------------------------------------------------

 

9.6Shares.  Borrower recognizes that Bank may be unable to effect a public sale
of any or all the Shares, by reason of certain prohibitions contained in federal
securities laws and applicable state and provincial securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Borrower acknowledges and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Bank shall be under no obligation to
delay a sale of any of the Shares for the period of time necessary to permit the
issuer thereof to register such securities for public sale under federal
securities laws or under applicable state and provincial securities laws, even
if such issuer would agree to do so.  Upon the occurrence of an Event of Default
which continues, Bank shall have the right to exercise all such rights as a
secured party under the Code as it, in its sole judgment, shall deem necessary
or appropriate, including without limitation the right to liquidate the Shares
and apply the proceeds thereof to reduce the Obligations.  Effective only upon
the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably appoints Bank (and any of Bank’s designated officers, or
employees) as such Borrower’s true and lawful attorney to enforce such
Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make payments or distributions owing to such Borrower.

9.7Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver.  No delay by Bank shall constitute a
waiver, election, or acquiescence by it.  No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.

9.8Demand; Protest.  Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Bank on which Borrower may in any way be liable.

10.Notices.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by email
or telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

If to Borrower:QUICKLOGIC CORPORATION

1277 Orleans Drive, Sunnyvale

California 94089-1138

Attn:  Sue Cheung

Fax:  (408) 990-4040

Email:  scheung@quicklogic.com

 

If to Bank:HERITAGE BANK OF COMMERCE

150 South Almaden Blvd.

San Jose, California 95113

Attn:  Mike Hansen

FAX: (408) 947-6910

Email:  Mike.Hansen@herbank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

19.

 

 



--------------------------------------------------------------------------------

 

11.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the jurisdiction
of the state and Federal courts located in the County of Santa Clara, State of
California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT.  EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

12.General Provisions.

12.1Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Borrower without Bank’s prior written consent, which consent may be
granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

12.2Indemnification.  Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against:  (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank as a result of or in any
way arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys’ fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

12.3Intentionally Omitted.

12.4Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5Amendments in Writing, Integration.  Neither this Agreement nor the Loan
Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

12.6Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. In the event that any
signature to this Agreement or any other Loan Document is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on

20.

 

 



--------------------------------------------------------------------------------

 

whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original
thereof.  Notwithstanding the foregoing, Borrower shall deliver all original
signed documents requested by Bank no later than ten (10) Business Days
following the Closing Date.

12.7Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrower.  The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

12.8Confidentiality.  In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the loans, provided that they are similarly bound by confidentiality
obligations, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either: (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.

12.9Patriot Act Notice.  Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act "), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.

12.10Effect of Amendment and Restatement.  This Agreement is intended to and
does completely amend and restate, without novation, the Original
Agreement.  All security interests granted by Borrower under the Original
Agreement are hereby confirmed and ratified and shall continue to secure all
Obligations under this Agreement.  Without limiting the foregoing, any warrants
and all other loan documents issued in connection with the Original Agreement
(to the extent not yet exercised, terminated or amended and restated in
connection with this Agreement) remain in full force and effect.

[signature page follows]




21.

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Quicklogic Corporation

By:/s/ Suping (Sue) Cheung

Name: Suping (Sue) Cheung

Title: Chief Financial Officer

 

HERITAGE BANK OF COMMERCE

By:/s/ Karla Schrader

Name: Karla Schrader

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amended and Restated Loan and Security Agreement]

 

 

 

22.

 

 



--------------------------------------------------------------------------------

 

DEBTOR:Quicklogic Corporation

SECURED PARTY:HERITAGE BANK OF COMMERCE

Exhibit A

COLLATERAL DESCRIPTION ATTACHMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)

all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

(b)

any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

Notwithstanding the foregoing, the term “Collateral” shall not include any
Equipment not financed by Bank or rights of Borrower as a licensee to the extent
the granting of a security interest therein (i) would be contrary to applicable
law or (ii) is prohibited by or would constitute a default under any agreement
or document governing such property (but only to the extent such prohibition is
enforceable under applicable law); provided that upon the termination or lapsing
of any such prohibition, such property shall automatically be part of the
Collateral; and provided further that the provisions of this paragraph shall in
no case exclude from the definition of “Collateral” any Accounts, proceeds of
the disposition of any property, or general intangibles consisting of rights to
payment, all of which shall at all times constitute “Collateral”; and provided
further that any Equipment financed by Bank will at all times constitute
“Collateral”.

 

 

 



--------------------------------------------------------------------------------

 

 

Exhibit B
ADVANCE/PAYDOWN FORM

[Bank to provide]



--------------------------------------------------------------------------------

 

 

Exhibit C
Compliance Certificate

TO:

HERITAGE BANK OF COMMERCE

FROM:

Quicklogic Corporation

The undersigned authorized officer of Quicklogic Corporation hereby certifies
that in accordance with the terms and conditions of the Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof.  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

Bank Statements

Monthly within 30 days

Yes

No

A/R & A/P Agings

Quarterly within 45 days

Yes

No

Monthly financial statements + Compliance Cert.

Quarterly within 45 days

Yes

No

10K and 10Q

Within 5 days of filing

Yes

No

Operating Plan/Projections

Earlier of approval by board or FYE within 60 days

Yes

No

IP Notices

As required under Section 6.10

Yes

No

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Minimum Cash

$__________

$__________

Yes

No

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 

 

Date:

TITLE

 

 

Compliance Status

Yes

No

 

 

DATE

 

 

 



--------------------------------------------------------------------------------

 

Schedule of Exceptions

 

Permitted Indebtedness  (Section 1.1)

 

 

Permitted Investments  (Section 1.1)

 

 

Permitted Liens  (Section 1.1)

 

 

Inbound Licenses  (Section 5.6)

 

 

Prior Names  (Section 5.7)

 

 

Litigation  (Section 5.8)

 

Subsidiaries (Section 5.14)

 

Operating, Depository and Investment Accounts (Section 5.16)

 

 

